        Case 2:19-cv-00519-GAM Document 110 Filed 07/12/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                     :
               Plaintiff,                    :
                                             :                  CIVIL ACTION
                     v.                      :                  No. 19-0519
                                             :
SAFEHOUSE, a Pennsylvania nonprofit          :
Corporation;                                 :
JOSE BENITEZ, as President and Treasurer     :
of Safehouse,                                :
                     Defendants.             :
_________________________________________ :
                                             :
SAFEHOUSE, a Pennsylvania nonprofit          :
corporation,                                 :
                     Counterclaim Plaintiff, :
                                             :
                     v.                      :
                                             :
UNITED STATES OF AMERICA,                    :
                     Counterclaim Defendant, :
                     and                     :
U.S. DEPARTMENT OF JUSTICE;                  :
WILLIAM P. BARR, in his official capacity    :
as Attorney General of the United States;    :
and WILLIAM M. McSWAIN, in his official      :
capacity as U.S. Attorney for the Eastern    :
District of Pennsylvania,                    :
                     Third-Party Defendants. :



                                         ORDER


      This 12th day of July, 2019, it is hereby ORDERED that an evidentiary hearing will be

held on Monday, August 19, 2019 to conclude no later than Tuesday, August 20, 2019. The



                                             1
        Case 2:19-cv-00519-GAM Document 110 Filed 07/12/19 Page 2 of 2



scope of this hearing shall be limited to the issue of how Defendant Safehouse proposes to

operate the site that is the subject of this litigation. The hearing will commence each day at 9:30

a.m. in Courtroom 9-B of the United States Courthouse, 601 Market Street, Philadelphia, PA.

       At the request of the United States, a conference call to further discuss the scope and

purpose of the hearing is scheduled for Monday, July 15, at 4:00 p.m. Counsel for Defendant

Safehouse is responsible for placing the call.



                                                          /s/ Gerald Austin McHugh
                                                     United States District Judge




                                                 2
